DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 13-22, in the reply filed on September 22, 2021 is acknowledged.  The traversal is on the ground(s) that the three invention groups are not distinct. The arguments is persuasive, thus, the restriction requirement is withdrawn. Claims 1-22 are being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 17, 20 and 22 are being  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
g” represents as abbreviation can have different meanings. For purpose of examination, “Tg” is considered as glass transition temperature. However, Applicant should clarify what is intended, without adding new matter. 
Regarding claim 13, while the claim is a method claim but it is depending on a product claim, thus, it is confusing of which statutory class the claim belongs to. A single claim which claims both a product and the method steps of using the product is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP 2173.05 (p). Such claims are neither a product nor a process for having two statutory classes of method and product, thus, renders the claim indefinite. Applicant is suggested to make claim 13 as an independent method claim by including all the limitations of the product in claim 11. 
Regarding claim 20, the limitations “increases Tg to within +/- 2ºC of the polysulfide sealant” and “increases hardness to within +/- 2 units of that of polysulfide sealant” renders the claim indefinite, as “increase” and “- 2ºC or – 2 units” contradicts each other. Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Monzyk (US20140023555).
Claim interpretations: Claims 1-10 are not limited by the claim language of “for modifying a degree of cure in a polysulfide sealant".  The limitation is intended use of composition.  The recitation of purpose or intended use must be evaluated to determine whether the recited purpose results in a structural difference between the claimed invention and the prior art (see MPEP 2111.02, II).  In the instant claims, the function “for modifying a degree of cure in a polysulfide sealant", does not provide any structural limitation of the claimed composition.
 Regarding claim 1, Monzyk teaches a composition comprising mixture of methyl ethyl ketone (or other water miscible organic solvent) and water (paragraphs 0094, 0015), and a dithiol (paragraphs 0094 and 0047)
Regarding claims 2-3, Monzyk teaches the dithiol is dithothreitol (DTT), which is a 1, 4 dithiol (paragraphs 0094 and 0047). 
Regarding claim 4, Monzyk teaches the organic solvent is ketone (paragraphs 0094) or alcohol (paragraph 0015). 
Regarding claim 5, Monzyk teaches the composition comprising a greater amount of organic solvent that water (paragraph 0094).
Regarding claim 9, Monzyk teaches the composition comprises a gelling agent (paragraph 0061) and a basic pH agent (pargraph 0059). 
Regarding claim 10, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US20140023555) as applied to claims 1-5 and 9-10 above.
Regarding claim 6, Monzyk teaches the dithiol is present in an amount of 0.1 to 1% by weight (paragraph 0052), which overlaps with the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206).
Regarding claim 1, McShane teaches a liquid polymer composition composed of a standard polysulfide liquid polymers used a sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20), a alkyl thioether dithiols (column 3 lines 12-20) (dithiol), and a solvent toluene (column 7 line 64 to column 8 line 5). In the instant claim, the function “for modifying a degree of cure in a polysulfide sealant" does not provide any structural limitation of the claimed compositions (see claim interpretation above). Nevertheless, McShane teaches the standard polysulfide liquid polymers is used as a polysulfide sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) and the alkyl thioether dithiols would be expected to modify a certain degree of cure in 
McShane does not explicitly teaches the solvent is mixture of water and water miscible organic solvent. However, Wagner teaches a polysulfide sealant (abstract) and discloses toluene and mixture of water/acetone (water miscible organic solvent) are functionally equivalent solvent for the polysulfide sealant composition (paragraph 0167). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water/acetone for toluene as solvent in polysulfide sealant as disclosed by McShane. 
Regarding claim 4, Wagner teaches the organic solvent can be ketones (paragraph 0167).
Regarding claim 10, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising (see MPEP 2111.03). In this case, there is not clear definition for “consisting essentially of”, therefore the phrase is considered as equivalent as “comprising”. McShane in view of Wagner teaches the composition comprising mixture of water miscible organic solvent and water, and a dithiol. 

Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206).
Regarding claim 11, McShane teaches a liquid polymer composition composed of a standard polysulfide liquid polymers used a sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) (a curable polysulfide composition for forming the 
McShane does not explicitly teaches the solvent is mixture of water and water miscible organic solvent. However, Wagner teaches a polysulfide sealant (abstract) and discloses toluene and mixture of water/acetone (water miscible organic solvent) are functionally equivalent solvent for the polysulfide sealant composition (paragraph 0167). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water/acetone for toluene as solvent in polysulfide sealant as disclosed by McShane. 
Regarding claim 13, McShane teaches a liquid polymer composition composed of a standard polysulfide liquid polymers used a sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) (polysulfide sealant) and a alkyl thioether dithiols (column 3 lines 12-20) (dithiol), and a solvent toluene (column 7 line 64 to column 8 line 5) (formign the polysulfide sealant from a curable polysulfide composition). McShane teaches the standard polysulfide liquid polymers is used as a polysulfide sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) and the alkyl thioether dithiols would be expected to modify a certain degree of cure in the polysulfide sealant as it changes the properties of the polysulfide sealant (column 3 lines 55-68) (to form the treated polysulfide sealant) and it is a different component being added to the sealant composition. McShane does not explicitly teaches to apply a composition comprising the solvent and dithiol to the polysulfide sealant (which also reads on the surface of a polysulfide sealant as the sealant is in the liquid form). However, it is well settled that making separable and changes sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C. and 
McShane does not explicitly teaches the solvent is mixture of water and water miscible organic solvent. However, Wagner teaches a polysulfide sealant (abstract) and discloses toluene and mixture of water/acetone (water miscible organic solvent) are functionally equivalent solvent for the polysulfide sealant composition (paragraph 0167). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water/acetone for toluene as solvent in polysulfide sealant as disclosed by McShane. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) as applied to claims 11 and 13 above, and further in view of Nowak (US20150158969). 
Regarding claim 12, McShane in view of Wagner teaches all the limitations of this claim, except the glass transition temperature. However, Nowak teaches a polysulfide sealant (abstract) and discloses a commercially cured polysulfide sealant system has glass transition temperature of about -60ºC (within the claimed range) which governs low temperature mechanical flexibility of the sealant (paragraph 0012). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the glass transition temperature of the polysulfide sealant to yield the desired Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Claims 14-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206).
Regarding claim 14, McShane teaches a liquid polymer composition composed of a standard polysulfide liquid polymers used a sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) (polysulfide sealant) and a alkyl thioether dithiols (column 3 lines 12-20) (dithiol), and a solvent toluene (column 7 line 64 to column 8 line 5). McShane teaches the standard polysulfide liquid polymers is used as a polysulfide sealant (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20) and the alkyl thioether dithiols would be expected to modify a certain degree of cure in the polysulfide sealant as it changes the properties of the polysulfide sealant (column 3 lines 55-68) (to form the treated polysulfide sealant) and it is a different component being added to the sealant composition. McShane does not explicitly teaches to apply a composition comprising the solvent and dithiol to the polysulfide sealant (which also reads on the surface of a polysulfide sealant as the sealant is in the liquid form). However, it is well settled that making separable and changes sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C. and 2144.04 V. C.). In this case, since McShane teaches to mix the liquid polymer composition with the polysulfide liquid polymers sealant, the dithiols and the solvent together to form a solution, it would have been obvious to one of ordinary skill in the art to separate the solution into different components such as a first composition of 
McShane does not explicitly teaches the solvent is mixture of water and water miscible organic solvent. However, Wagner teaches a polysulfide sealant (abstract) and discloses toluene and mixture of water/acetone (water miscible organic solvent) are functionally equivalent solvent for the polysulfide sealant composition (paragraph 0167). Therefore, it would have been obvious to one of ordinary skill in the art to substitute water/acetone for toluene as solvent in polysulfide sealant as disclosed by McShane. 
Regarding claim 15, McShane teaches the polysulfide sealant is in the liquid polymer form (column 1 lines 55-59, column 2 lines 28-32, column 3 lines 12-20), thus, it is at least partially uncured. McShane teaches to fill the uncured composition to the recess (column 7 lines 20-45) and it is known to remove the excess coating composition  during coating (with a force) to form a desired shape and profile of the finished coating surface. 
Regarding claim 18-20, McShane in view of Wagner does not explicitly teaches to treat the treated sealant in the oxidizing environment, however, it would have been obvious to expose the treated sealant in the atmospheric environment at some point after it is being applied to a surface (building or aircraft). Since instant application includes exposing to air in the atmospheric pressure as a oxidizing environment, McShane in view of Wagner teaches exposing the treated polysulfide sealant to an oxidizing atmosphere for an additional period of time and the result of increasing the glass transition temperature or hardness would be intrinsic. 
. 

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US4756783) in view of Wagner (US20120138206) as applied to claims 14-15 and 18-21 above, and further in view of Nowak (US20150158969). 
Regarding claim 16, McShane in view of Wagner teaches all limitations of this claim, except the substrate is an aerospace structure. However, Nowak teaches a polysulfide sealant (abstract) and discloses commercial polysulfide sealant is used in aircraft application (pargraph 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polysulfide sealant on an aerospace structure as suggested by Nowak in the method of modifying a degree of sure in a polysulfide sealant as disclosed by McShane in view of Wagner because Nowak teaches commercial polysulfide sealant is commonly used in aircraft application (pargraph 0012).
Regarding claim 17, McShane in view of Wagner teaches all the limitations of this claim, except the glass transition temperature. However, Nowak teaches a polysulfide sealant (abstract) and discloses a commercially cured polysulfide sealant system has glass transition temperature of about -60ºC (within the claimed range) which governs low temperature mechanical flexibility of the sealant (paragraph 0012). Therefore, it would have been within the skill of the ordinary artisan to adjust and Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim, 22, McShane in view of Wagner teaches all the limitations of this claim, except the glass transition temperature. However, Nowak teaches a polysulfide sealant (abstract) and discloses a commercially cured polysulfide sealant system has glass transition temperature of about -60ºC (within the claimed range) which governs low temperature mechanical flexibility of the sealant (paragraph 0012). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the glass transition temperature of the polysulfide sealant to yield the desired level of low temperature mechanical flexibility of the cured sealant. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717